DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group VII, and the species “EGFRvIII,” “a modification to decrease expression of a gene” and “TRAC” in the reply filed on 15 July 2022 is acknowledged. The requirement to elect a species of gene or polypeptide (i.e. TRAC) from claim 40 is withdrawn. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1, 2, 5, 8, 13, 16, 22, 23, 25, 47, 48, 50, 52 and 55 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 15 July 2022.

Claim Objections
Claim 38 is objected to because of the following informalities:  claim 38 at page 8, 3rd line from the bottom of the page, recites an unnecessary comma following “FBP;”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112, Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29, 32, 40 and 45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 29, 32, 40 and 45 each recite the use of limitations that are “preferably” present. The phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 29, 32, 38, 40 and 45 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a naturally occurring product without significantly more. 
The claim(s) are most broadly described in independent claim 29, which recites “[a]n isolated T cell modified to comprise decreased expression or activity of or modified to comprise an agent capable of decreasing or increasing expression of KLRB1 or activity of CD161, preferably, wherein the T cell is a CD8+ T cell or CD4+ T cell.” This is considered to read on a product of nature, since the broadest reasonable interpretation of these claims encompasses naturally occurring T cells. 
As to claim interpretation and with specific regard to those terms that might nominally distinguish the claimed invention over a product of nature, it is first noted that the term “isolated” cannot serve to do so. The supreme Court foreclosed this notion in their decision in the Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 589-91, 106 USPQ2d 1972, 1978-79 (2013), in which “[a] naturally occurring DNA segment is a product of nature and not patent eligible merely because it has been isolated.” This logic has been extended to any naturally occurring product where the term “isolated” occurs. Furthermore, the term “modified” is not considered to confer patentability, since this limitation confers no structural requirement to the claim. Per M.P.E.P. § 2111.04(I), “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.” 
Finally, it is noted that the activity of KLRB1 naturally fluctuates in T cells. For example the instant specification teaches at ¶ 863 of the U.S. Pre-Grant Publication that KLRB1 expression was induced within the glioblastoma microenvironment. The cells recited in claim 29 thus do not distinguish over a product of nature. Claim 32 is included since T cells are naturally obtained from PBMCs. Claim 38 is included since claim 38 imports this deficiency by dependency while not being corrective. Claim 40 is included for reciting that the T cell may be activated, which is a naturally occurring process that T cells undergo. Claim 45 is included since the term “preferably” is interpreted as not requiring the pharmaceutical composition recited thereafter, leaving claim 45 to simply read on a population of T cells according to claim 29.

Claim Rejections - 35 USC § 112, Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 29, and by dependency claims 32, 38, 40 and 45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 29 as elected recites the use of an “agent” capable of decreasing the expression or activity of CD161. This agent is undefined in the claims, and all claims rejected herein recite this generic compound as the active ingredient. 
An adequate written description of a chemical invention requires a precise definition, such as by structure, formula, chemical name, or physical properties, and not merely a wish or plan for obtaining the chemical invention claimed. See, e.g., Univ. of Rochester v. G.D. Searle  & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1894-95 (Fed. Cir. 2004) (The patent at issue claimed a method of selectively inhibiting PGHS-2 activity by administering a non-steroidal compound that selectively inhibits activity of the PGHS-2 gene product, however the patent did not disclose any compounds that can be used in the claimed methods. While there was a description of assays for screening compounds to identify those that inhibit the expression or activity of the PGHS-2 gene product, there was no disclosure of which peptides, polynucleotides, and small organic molecules selectively inhibit PGHS-2. The court held that "[w]ithout such disclosure, the claimed methods cannot be said to have been described.").
The claims are considered to embrace the use of a large variety of different classes of molecular inhibitors, such as the claimed antisense, siRNA, or shRNA molecules, but also any other nucleic acid inhibitor, small organic molecule, antibody, aptamer, dominant negative mutant, peptide/fragment inhibitor or any other effector that acts directly to disrupt KLRB1, or indirectly on any target upstream or downstream of any cascade that affects KLRB1.  In contrast, applicants appeared to have disclosed only CLECD2, antibodies to KLRB1 (example 5), and cells comprising a knockout thereof. While certain classes of inhibitors are capable of inhibition based solely on knowledge of sequence of the KLRB1 gene may be designed, i.e. antisense, siRNA etc., this class alone cannot be considered representative of the broad genus of any “agent” that includes unrelated classes of modulators, such as small molecule inhibitors, aptamers, peptide/fragment inhibitors or any of these that operate to regulate upstream/downstream components.  In claiming the use of any agent which modifies the KLRB1 gene, the coverage sought would embrace any such molecule such as those recited above, or those that have yet to be discovered.  It is a fundamental tenet of the written description requirement that future discoveries may not be preempted by claims to an invention that is not considered to be in their possession at the time of filing.  Since the genus of any agent capable of decreasing or increasing KLRB1 expression or activity as claimed is large and embraces multiple art-recognized classes of inhibitor, disclosure of CLECD2, antibodies to KLRB1, and knockouts thereof is not considered to provide a representative sample of structures sufficient to demonstrate possession.
Separately, claim 38 recites in relevant part “…or other tumor surface antigen…” The instant specification is not considered to demonstrate possession of any other tumor surface antigen other than those described, since there is no structure/function relationship between antigens generally. Without a sufficient structure/function relationship sufficient to constitute adequate description of any other tumor surface antigen beyond those disclosed, the instant specification is considered to lack sufficient written support for this limitation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 29, 32, 38 and 45 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Turtle et al. (“Turtle”; U.S. Pre-Grant Publication Number 2011/0059012).
With regard to independent claim 29 and claim 45, Turtle teaches the use of an antibody directed to reducing the activity of CD161 for the purpose of ablating memory CD8+ T cells. See ¶ 129 for example. Turtle contemplates this as a therapeutic treatment, thus meeting the requirement of claim 45 for a pharmaceutical composition.
With regard to claim 32 and specifically the requirement for the T cell to be “obtained from” a peripheral blood mononuclear cell (PBMC), it is noted that this constitutes a product-by-process step, since “obtained from” describes a process that provides a product (the T cell). It is emphasized that product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. See M.P.E.P. § 2113(I). Accordingly, since it is well understood that T cells are derived from PBMCs, the T cell of Turtle meets the limitations of claim 32. With regard to claim 38, it is noted that claim 38 narrows the “tumor antigen” recited in claim 32. However, claim 38 recites alternative limitations that do not require a tumor antigen such as the requirement discussed above wherein the T cell is obtained from a PBMC. This is because the limitations of claim 32 are necessarily present in claim 38, and thus the limitation of claim 32 relating to T cells obtained from PBMCs is also necessarily present in claim 38. Claim 38 is therefore rejected for the same reason that claim 32 is.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Douglas Schultz, PhD whose telephone number is (571)272-0763. The examiner can normally be reached M-F 8-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. D. SCHULTZ
Primary Examiner
Art Unit 1633



/JAMES D SCHULTZ/            Primary Examiner, Art Unit 1633